Citation Nr: 1549762	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of neck/spine injury.

2.  Entitlement to service connection for C5-C6 sensory deficits of right hand as secondary to neck/spine injury.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999 and from February 2002 to February 2003.  The Veteran participated in the United States Air Force National Guard through April 2006.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference board hearing before the undersigned Veterans' Law Judge (VLJ) in September 2015.  A transcript of the hearing is associated with the claims file.

Entitlement to service connection for a neck/spine disability and right hand disability was initially denied in an unappealed January 2008 rating decision.  Under the provisions of 38 C.F.R. § 3.156(c) (2015), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, service records were received since the last final denial, as such, the issues are characterized as original claims instead of reopenings of previous denials.  Id.

The issue of service connection for migraines has been raised by the record in the Veteran's September 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is unfortunately necessary.

A Formal Findings Memorandum was done for the unavailability of the Veteran's service treatment records in January 2008.  Since that time, additional personnel records, indicating the Veteran's organization within the reserves, have been received, additional efforts to locate records have been made by the RO, and the Veteran has submitted new evidence.

A February 2011 report of general information indicates that the RO contacted the Minnesota Air Force National Guard records department and received documents regarding the Veteran's drill dates.  A December 2010 memorandum from the 133rd Medical Group to the Minneapolis, Minnesota VA indicates that medical records for the Veteran for the time period of April 2000 to April 2006 were sent to an incorrect address and unable to be located.  

In January 2010, the Veteran submitted a statement indicating that he was working with his previous guard unit to have his medical records recreated to include his line of duty report.  In January 2011, the Veteran submitted several documents he purports as evidence that he sustained a fall on December 5, 2005.  

In light of the new evidence received and giving the Veteran the benefit of the doubt, the Board requests an additional search be conducted for the Veteran's reserve treatment records for December 2005 and a new Formal Findings Memorandum be formulated to document VA's additional search efforts since the January 2008 memo.  

In addition, in regard to the December 2010 memorandum from the 133rd Medical Group to the Minneapolis, Minnesota VA indicating that medical records for the Veteran for the time period of April 2000 to April 2006 were sent to an incorrect address, the Board requests follow-up to inquire if the records were mailed within VA, and if it is possible to find them.  The Board notes a July 2009 letter to the 133rd Medical Group from the St. Paul, Minneapolis RO indicating that the Veteran's STRs, as he requested under the Freedom of Information Act, were being sent.  It is unclear if the STRs are the same April 2000 to April 2006 records the 133rd Medical Group later indicated were lost.

Accordingly, the case is REMANDED for the following action:

1.  Please conduct an additional search for the Veteran's United States Air Force National Guard medical treatment records for December 2005.  After efforts have been exhausted, if the records are not found, please enter a new Formal Findings Memorandum into the record.  

2.  Further, a December 2010 memorandum from the 133rd Medical Group to the Minneapolis, Minnesota VA indicates that medical records for the Veteran for the time period of April 2000 to April 2006 were sent to an incorrect address and are unable to be located.  Please follow-up with 133rd Medical Group and any other appropriate contact to inquire if the records were mailed within VA, and if it is possible to find them.  The Board notes a July 2009 letter to the 133rd Medical Group from the St. Paul, Minneapolis RO indicating that the Veteran's STRs, as he requested under the Freedom of Information Act, were being sent.  It is unclear if the STRs are the same April 2000 to April 2006 records the 133rd Medical Group later indicated were lost.

3.  After the above is complete and any other necessary development is undertaken, readjudicate the Veteran's claims for service connection for a neck/spine disability and a right hand disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




